Citation Nr: 0722830	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-18 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for melanoma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


FINDING OF FACT

Malignant melanoma was not shown in service or within one 
year of service discharge, nor is it currently shown by 
competent medical evidence.


CONCLUSION OF LAW

Malignant melanoma was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006), 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304 (2006).  In addition, service-
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease, such as malignant tumors, is 
manifest to a compensable degree within a year thereafter, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006). A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence. See also, 38 C.F.R. § 3.102. 
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309 
(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).


The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The veteran's service personnel records reflect that he was 
an aircraft mechanic stationed at Nha Trang Air Base during 
the Vietnam era.  Inasmuch as he had Vietnam service, Agent 
Orange exposure is conceded.  See 38 U.S.C.A. § 1116(a)(3) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2006).

The record reflects that the veteran underwent a number of 
medical examinations from the time of his February 1966 
enlistment examination to his November 1969 separation 
examination.  None of the examinations reveal any findings or 
history consistent with melanoma or any indication thereof.  
Likewise, service medical treatment records reflect no 
evidence of the development of melanoma or related 
symptomatology in service.  Similarly, there is no medical 
evidence of the veteran developing a melanoma within a year 
of his discharge from service.

There is no evidence of a current melanoma.  VA treatment 
notes from February 2004 to March 2004 show that the veteran 
had a mass on his chest biopsied for evidence of melanoma but 
the results were benign; the veteran gave a history of 
melanoma at the time of his treatment but the claims folder 
does not contain records of the earlier treatment for a 
melanoma.

In view of the foregoing, the Board finds that melanoma did 
not manifest or occur in service or within one year of 
service, nor does it exist as a current disability.  Service-
connection requires evidence that establishes that the 
veteran currently has the claimed disability which is not 
demonstrated in this case.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). .

The Board has considered the veteran's statements in his 
February 2004 claim and his November 2006 hearing concerning 
his treatment of melanoma, which he attributes to Agent 
Orange exposure.  In his claim, he reported that he had been 
treated in 1984 or 1985 at a hospital in New Orleans by a 
doctor who is now in China.  At his hearing, he was vague; he 
recalled that he had been treated in the late 1970s, but 
could not really remember.  His statements are not supported 
by medical evidence of the treatment that he recalls.  While 
the veteran is competent to report what he experiences, as a 
lay person, he does not have the medical expertise that would 
make his statements competent as to whether he, in fact, had 
melanoma or that it is related to his presumed in-service 
exposure to Agent Orange.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

As shown above, the preponderance of the evidence is against 
the veteran's claim, and it must be denied.  Melanoma was not 
present in service or within one year of service discharge, 
nor is it currently shown by evidence of record.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Review of the claims folder reveals that compliance with the 
duty to notify was accomplished by a March 2004 letter, which 
covered all four required elements, before the initial 
unfavorable rating decision was issued in May 2004.  The 
Board notes, however, that the veteran was not provided with 
the specific elements of notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Most recently, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial.  In other 
words, VA has the burden of rebutting this presumption by 
showing that the error was not prejudicial to the veteran in 
that it does not affect the essential fairness of the 
adjudication.  To do this, the VA must demonstrate: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  

The Board finds that the presumption of prejudice for lack of 
the Dingess notice has been rebutted in this case because 
service connection has been denied; consequently, as a matter 
of law, neither an effective date nor a disability evaluation 
could be awarded for melanoma.  His veteran status is not at 
issue.


With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
and VA treatment records.  The veteran testified at a 
November 2006 hearing that was scheduled for him.  The Board 
acknowledges that the veteran stated that he was treated for 
melanoma at the Southern Baptist Hospital in New Orleans in 
the eighties in his February 2004 claim or possibly in the 
seventies as stated at his November 2006 hearing.  The Board 
finds that it has met its duty in respect to such private 
records by requesting the veteran to submit such records and 
alternatively, offering to secure them with the consent of 
the veteran.  38 C.F.R. § 3.159(c)(1).  The veteran has not, 
however, given VA authorization to obtain these records.  The 
Board also notes that the veteran stated that the treating 
physician was now located in China.  As such, any follow-up 
request would in all probability be futile.  Furthermore, the 
veteran has not indicated that there are further pertinent VA 
treatment records other than those secured.  Thus, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.


ORDER

Service connection for melanoma is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


